AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                        Eastern District of Pennsylvania
                                                                           )
              UNITED STATES OF AMERICA                                     )       JUDGMENT IN A CRIMINAL CASE
                         v.                                                )
                  CALVIN ANDREW ROEDER
                                                                           )
                                                                           )       Case Number: 2:18CR0259-001
                                                                           )       USM Number: 76680-066
                                                                           )
                                                                           )        Nathasha Taylor-Smith
                                                                           )       Defendant's Attorney
THE DEFENDANT:                                                                                                                     f .) 1 2020
~ pleaded guilty to count(s)          1, 2 and 3
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                          Offense Ended
18:2252(a)(2),(b)(1)              DISTRIBUTION OF CHILD PORNOGRAPHY                                         8/24/2017                1-2
18:2252(a)(4(B),(b )(2)           POSSESSION OF CHILD PORNOGRAPHY                                           8/24/2017                3



       The defendant is sentenced as provided in pages 2 through             7
                                                                          - - - - of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)
               - - - - - - - - - - - - Dis                         Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments impos      this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material di         es · econom1 circumstances.




cc:

      Defense Counsel
      AUSA
      U.S. Marshal (2X)
      Probation Office (2X)                                                              Wendy Beetlestone, U.S. District Judge
                                                                         Name and Title of Judge
      Pretrial Services
      FLU

                                                                         Date
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                   Judgment - Page _ =
                                                                                                                     2 ---   of   7
 DEFENDANT: CALVIN ANDREW ROEDER
 CASE NUMBER: 2:18CR0259-001

                                                            IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  78 months on each of Counts 1 through 3, all such terms to be served concurrently.




      D The court makes the following recommendations to the Bureau of Prisons:




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
          D at                                               D p.m.
                    --------- 0                     a.ID.                on

          D as notified by the United States Marshal.

      ~ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          @ before 2 p.m. on           3/30/2020
          D as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                        to

at _ _ _ _ _ _ __ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                        By - - - - - - - - - - - - - - - - - - - -- -
                                                                                             DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                         Judgment- Page   _L      of       7
DEFENDANT: CALVIN ANDREW ROEDER
CASE NUMBER: 2:18CR0259-001
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

     Upon release from custody, the defendant shall be placed on supervised release for a term of 15 years on Counts 1 through
     3, all such terms to run concurrently.

 Within 72 hours of release from the custody of the Bureau of Prisons, the defendant shall report in person to the probation
 office in the district to which the defendant is released.

 While on supervised release, the defendant shall not commit another federal, state, or local crime, shall be prohibited from
 possessing a firearm or other dangerous device, shall not possess an illegal controlled substance and shall comply with the
 other standard conditions that have been adopted by this Court.

 The defendant shall cooperate in the collection of DNA as directed by the probation officer. The defendant must submit to
 one drug test within 15 days of commencement of supervised release and at least two tests thereafter as determined by the
 probation officer.




                                                      MANDATORY CONDITIONS
1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.       ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       ~ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                Judgment-Page ----'--- of ---=-----
DEFENDANT: CALVIN ANDREW ROEDER
CASE NUMBER: 2:18CR0259-001

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without frrst getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without frrst getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       frrst getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www. uscourts.gov.


Defendant's Signature                                                                                     Date _ __ _ _ _ _ _ _ _ __
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3D - Supervised Release
                                                                                              Judgment-Page    5     of       7
DEFENDANT: CALVIN ANDREW ROEDER
CASE NUMBER: 2:18CR0259-001

                                          SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
 testing to ensure compliance. It is further ordered that the defendant shall participate in drug treatment and abide by the
 rules of any such program until satisfactorily discharged.

 The defendant shall participate in a mental health program for evaluation and/or treatment and abide by the rules of any
 such program until satisfactorily discharged .

 The defendant shall participate in a sex offender program for evaluation and treatment and abide by the rules of any such
 program until satisfactorily discharged . While in the treatment program, the defendant shall submit to risk assessment,
 psychological testing, and physiological testing, which may include, but is not limited to, polygraph or other specific tests to
 monitor compliance with supervised release and treatment conditions.

 The defendant shall report to the U.S. Probation Office any regular contact with children of either sex under the age of 18.
 The defendant shall not obtain employment or perform volunteer work which includes regular contact with children under
 the age of 18.

 The defendant shall register with the state sex offender registration agency in any state where the defendant resides , is
 employed, carries on a vocation, or is a student, as directed by the probation officer.

 The defendant shall submit to an initial inspection by the U.S. Probation Office and to any examinations during supervision
 of the defendant's computer and any devices, programs, or application .

 The defendant shall allow the installation of any hardware or software systems which monitor or filter computer use.

 The defendant shall abide by the standard conditions of computer monitoring and filtering that will be approved by this
 Court.

 The defendant is to pay the cost of the computer monitoring not to exceed the monthly contractual rate, in accordance with
 the probation officer's discretion .
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment - Page       6    of        7
 DEFENDANT: CALVIN ANDREW ROEDER
 CASE NUMBER: 2:18CR0259-001
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                 Fine                  AV AA Assessment*            JVT A Assessment**
 TOTALS           $    300.00               $                           $                     $                            $



 D The determination ofrestitution is deferred until - - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned paYillent, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                  Total Loss***                 Restitution Ordered          Priority or Percentage




TOTALS                                $                          0.00              $                    0.00
                                                                                       - - - - - -- - - -


 D    Restitution amount ordered pursuant to plea agreement $

 D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the             D fine       D restitution.
       D the interest requirement for the           D    fine    D restitution is modified as follows:

 * Amy, Vickyyand Andy Child Pomograph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for ictims of Trafficking Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                        Judgment - Page   -~Z-     of
 DEFENDANT: CALVIN ANDREW ROEDER
 CASE NUMBER: 2: 18CR0259-001

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     It!                          ~ ~- - - - due immediately, balance due
             Lump sum payment of$ ~300.00

             □    not later than                                , or
             D    in accordance with     D C,       D D,      □ E, or       D F below; or
 B     D     Payment to begin immediately (may be combined with           D C,      D D, or      D F below); or
 C     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g. , months or years) , to commence
                                                              _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D     Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,         30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     fiZI Special instructions regarding the payment of criminal monetary penalties:

             The Court finds that the defendant does not have the ability to pay the $5,000 JVTA assessment and the JVTA
             assessment will be waived.



 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penafiies, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                               Joint and Several              Corresponding Payee,
       (including defendant number)                        Total Amount                    Amount                        if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
       (1) Asus F555L laptop, serial number FAN0CV95480744


 Payip.ents shall be applied in the following order: (1) assessment, (2) restitution princ!J?al, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
